Exhibit 10.1

 

Execution Version

 

[g137891km01i001.jpg]

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “*”.  AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.  A TOTAL OF THREE PAGES HAVE BEEN REDACTED.

 

 

July 11, 2013

 

 

To:

Ascent Capital Group, Inc.

 

c/o Monitronics International, Inc.

 

2350 Valley View Lane, Suite 100

 

Dallas, Texas 75234

 

Attn: Michael Meyers, Senior Vice President and Chief Financial Officer

 

 

From:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Bank of America Tower at One Bryant Park

 

New York, NY 10036

 

Attn:

Equity Financial Products

 

Telephone:

646-855-6770

 

Email:

dg.ecm_efp@bankofamerica.com

 

 

 

Re:

Base Issuer Warrant Transaction

 

(Transaction Reference Number: 138351348 )

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and Ascent Capital Group, Inc. (“Issuer”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation). For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

--------------------------------------------------------------------------------


 

2.             The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions. 
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

Trade Date:

 

July 11, 2013

 

 

 

Effective Date:

 

July 17, 2013, or such other date as agreed between the parties, subject to
Section 8(o) below

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European

 

 

 

Warrant Type:

 

Call

 

 

 

Seller:

 

Issuer

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The Series A common stock of Issuer, par value USD 0.01 per share (Ticker
Symbol: “ASCMA”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not already deemed to be an Expiration Date in respect of any other Component of
the Transaction hereunder; and provided further that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and,

 

2

--------------------------------------------------------------------------------


 

 

 

notwithstanding anything to the contrary in this Confirmation or the
Definitions, the VWAP Price for such Expiration Date shall be the prevailing
market value per Share determined by the Calculation Agent in a commercially
reasonable manner. Notwithstanding the foregoing and anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in which case (i) the Calculation Agent shall make
adjustments to the Number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component, and (ii) the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on transactions in the Shares on such Disrupted Day taking into account the
nature and duration of such Market Disruption Event on such day.  Any Scheduled
Trading Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be a Scheduled
Trading Day; if a closure of the Exchange prior to its normal close of trading
on any Scheduled Trading Day is scheduled following the date hereof, but prior
to the opening of the regular trading session of the Exchange on such day, then
such Scheduled Trading Day shall be deemed to be a Disrupted Day in full. 
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring in respect of an Expiration Date. “Final Disruption Date” has the
meaning provided in Annex A to this Confirmation.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures, for Dealer to refrain from or decrease any market
activity in connection with the Transaction. Dealer shall notify Issuer as soon
as reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

 

 

 

Issuer’s Telephone Number

 

 

 

3

--------------------------------------------------------------------------------


 

and Telex and/or Facsimile Number and Contact Details for purpose of Giving
Notice:

 

To be provided by Issuer.

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

Net Share Settlement:

 

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and pay to Dealer the Fractional Share Amount in cash in
lieu of any fractional Share valued at the VWAP Price on the Valuation Date
corresponding to such Settlement Date.

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess, if any, of the VWAP Price on the Valuation Date occurring
in respect of such Exercise Date over the Strike Price divided by (B) such VWAP
Price.

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.

 

 

 

VWAP Price:

 

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “ASCMA <Equity> AQR” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares), 9.12 and 10.5 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Dividend:

 

Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder and (ii) the amount or value of which differs from the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent.

 

 

 

Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections

 

4

--------------------------------------------------------------------------------


 

 

 

11.2(e)(i), 11.2(e)(ii)(A) or 11.2(e)(ii)(B) of the Equity Definitions).

 

 

 

Ordinary Dividend Amount:

 

USD 0.00.

 

 

 

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)   Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

(c)   Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

Tender Offer:

 

Applicable; provided, however, that the definitions of “Tender Offer” and
“Tender Offer Date” in Section 12.1 of the Equity Definitions are each hereby
amended by replacing the words “voting shares” with the word “Shares”.

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)   Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.

 

 

 

(c)   Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected
Shares and the entity that will be the Issuer of the New Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Dealer that Dealer has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Dealer to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to preserve its hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

 

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “date of such Announcement Event”.  An

 

5

--------------------------------------------------------------------------------


 

 

 

Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement of any Merger Event or Tender Offer or the intention
to enter into a Merger Event or Tender Offer, (ii) the public announcement by
Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or (iii) any subsequent public announcement of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (in each case, whether such
announcement is made by Issuer or a third party).

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and
(b) the phrase “and (iii) issued by a corporation organized under the laws of
the United States, any State thereof or the District of Columbia” shall be
inserted immediately prior to the period.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)   Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge

 

6

--------------------------------------------------------------------------------


 

 

 

Positions relating to,” after the words “obligations under” in clause
(Y) thereof.

 

 

 

(b)   Failure to Deliver:

 

Applicable

 

 

 

(c)   Insolvency Filing:

 

Applicable

 

 

 

(d)   Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following phrases at the end of such Section:

 

 

 

 

 

“Additionally, it shall constitute a Hedging Disruption if, as reasonably
determined by the Calculation Agent, the ADTV of the Shares (as defined in
Rule 10b-18 under the Exchange Act) decreases to or below the Liquidity Trigger
provided in Annex A to this Confirmation (as adjusted by the Calculation Agent
as it determines appropriate to account for any Potential Adjustment Event or
Merger Event).  For the avoidance of doubt, the term “equity price risk” shall
be deemed to include, but shall not be limited to, stock price and volatility
risk. And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)   Increased Cost of Hedging:

 

Applicable

 

 

 

(f)    Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

(g)   Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

As provided in Annex A to this Confirmation.

 

 

 

Hedging Party:

 

Dealer for all applicable Potential Adjustment Events and Extraordinary Events

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

7

--------------------------------------------------------------------------------


 

3.     Calculation Agent:

 

Dealer; provided that all determinations and adjustments by the Calculation
Agent hereunder shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of a written request from Issuer
following any determination or adjustment made by the Calculation Agent
hereunder, the Calculation Agent shall, with reasonable promptness, provide
Issuer with a written explanation describing in reasonable detail such
determination or adjustment (including any quotations, market data or
information from internal sources used in making such determination or
adjustment, but without disclosing the Calculation Agent’s proprietary models or
other information that may be proprietary or confidential).

 

 

 

4.     Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

Bank of America, N.A.

ABA: 

SWIFT: 

Account Number: 

Account Name:  Bank of America

Issuer Payment Instructions:

 

To be provided by Issuer.

 

 

 

5.     Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is: New York

 

The Office of Issuer for the Transaction is: Not applicable

 

 

 

6.             Notices: For purposes of this Confirmation:

 

 

 

(a)           Address for notices or communications to Issuer:

 

 

 

To:

Ascent Capital Group, Inc.

 

c/o Monitronics International, Inc.

 

2350 Valley View Lane, Suite 100

 

Dallas, Texas 75234

Attn:

Michael Meyers, Senior Vice President and Chief Financial Officer

Facsimile:

 

 

 

With a copy to:

 

 

 

Ascent Capital Group, Inc.

 

5251 DTC Parkway, Suite 1000

 

Greenwood Village, CO 80111

Attn:

William E. Niles, Executive Vice President, General Counsel and Secretary

 

 

(b)           Address for notices or communications to Dealer:

 

 

To:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park, 8th Floor

 

New York, NY 10036

Attn:

John Servidio, Assistant General Counsel

Telephone:

 

Email:

dg.ecm_efp@bankofamerica.com

 

 

7.     Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:

 

8

--------------------------------------------------------------------------------


 

(i)            On the Trade Date, and as of the date of any election by Issuer
of the Share Termination Alternative under (and as defined in)
Section 8(a) below, (A) none of Issuer and its officers and directors is aware
of any material nonpublic information regarding Issuer or the Shares and (B) all
reports and other documents filed by Issuer with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging — Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

 

(iii)          Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as Dealer shall reasonably request.

 

(iv)          Issuer is not entering into this Confirmation or making any
election hereunder to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.

 

(v)           Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(vi)          On the Trade Date, (A) the assets of Issuer at their fair
valuation exceed the liabilities of Issuer, including contingent liabilities,
(B) the capital of Issuer is adequate to conduct the business of Issuer and
(C) Issuer has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.

 

(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

 

(viii)        The representations and warranties of Issuer set forth in
Section 3 of the Agreement and Section 1 of the Underwriting Agreement (the
“Underwriting Agreement”) dated as of the Trade Date July 11, 2013 between
Issuer and Merrill Lynch, Pierce, Fenner & Smith Incorporated as representative
of the Underwriters party thereto are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein.

 

(ix)          Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any Affiliate of Dealer or any governmental agency.

 

(x)           During the period starting on the first Expiration Date and ending
on the last Expiration Date (the “Settlement Period”), the Shares and any
securities that are convertible into, or exchangeable or exercisable for, Shares
will not be subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act.

 

(xi)          On each day during the Settlement Period, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

9

--------------------------------------------------------------------------------


 

(xii)         On the Trade Date and at all times until termination or earlier
expiration of the Transaction, (A) a number of Shares equal to the Capped Number
have been reserved for issuance by all required corporate action of Issuer,
(B) the Shares issuable upon exercise of the Warrants (the “Warrant Shares”)
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrant following the exercise of the Warrant in accordance
with the terms and conditions of the Warrant, will be validly issued, fully-paid
and non-assessable and (C) the issuance of the Warrant Shares will not be
subject to any preemptive or similar rights and shall upon issuance be accepted
for listing or quotation on the Exchange.

 

(xiii)        No state or local (including non-U.S. jurisdictions) or non-U.S.
federal law, rule, regulation or regulatory order applicable to the Shares would
give rise to any reporting, consent, registration or other requirement
(including without limitation a requirement to obtain prior approval from any
person or entity) as a result of Dealer or its affiliates owning or holding
(however defined) Shares; provided that Issuer makes no representation or
warranty regarding any such requirement that is applicable generally to the
ownership of equity securities by Dealer or its affiliates solely as a result of
their being a financial institution or a broker-dealer.

 

(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

 

(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)           Issuer agrees and acknowledges that Dealer is a “financial
institution,”  “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”).  The parties hereto further agree and acknowledge that
it is the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, (B) the Agreement is a “master
netting agreement” and each of the parties thereto is a “master netting
agreement participant”, each as defined in the Bankruptcy Code, (C) a party’s
right to liquidate a Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right…to cause the liquidation, termination
or acceleration” of the Transaction as described in the Bankruptcy Code and
(D) Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 363(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e)           Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Effective Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(xii) of this Confirmation (replacing, solely for these purposes,
the words “On the Trade Date and at all times until termination or earlier
expiration of the Transaction” with the words “On the Effective Date”) and such
other matters as Dealer may reasonably request.

 

8.  Other Provisions:

 

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Issuer shall owe Dealer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving

 

10

--------------------------------------------------------------------------------


 

irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of another Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if Issuer does not
elect to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its sole discretion, to elect to require Issuer
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party,
which Event of Default or Termination Event resulted from an event or events
within Issuer’s control.  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of another Extraordinary Event,
as applicable:

 

Share Termination Alternative:

 

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting, Additional
Disruption Event or Announcement Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer, as applicable. If
such Insolvency, Nationalization, Merger Event or Tender Offer involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the issuer of the Shares or any portion of the Share Termination
Delivery Units), 9.12 and 10.5 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”.

 

(b)           Private Placement Procedures.  (i)  If, in the reasonable judgment
of Dealer, for any reason, any Shares or any securities of Issuer or its
affiliates comprising any Share Termination Delivery Units deliverable to Dealer

 

11

--------------------------------------------------------------------------------


 

hereunder (any such Shares or securities, “Delivered Securities”) would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then the provisions set forth in this Section 8(b) shall apply.  In such
event, Issuer shall deliver additional Delivered Securities so that the value of
such Delivered Securities, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Delivered
Securities that would otherwise be deliverable if such Delivered Securities were
freely tradeable (without prospectus delivery) upon receipt by Dealer (such
value, the “Freely Tradeable Value”).  (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

 

(ii) (A)     Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by them
and subject to reasonable confidentiality restrictions);

 

(B)          Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
Delivered Securities by Dealer or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to Dealer
and Issuer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all out-of-pocket expenses in connection
with such resale, including all reasonable fees and expenses of counsel for
Dealer, shall contain representations, warranties and agreements of Issuer
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such Affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Delivered
Securities; and

 

(C)          Issuer agrees that any Delivered Securities so delivered to Dealer,
(i) may be transferred by and among Dealer and its Affiliates, and Issuer shall
effect such transfer without any further action by Dealer and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed with respect to such Delivered Securities, Issuer shall promptly
remove, or cause the transfer agent for such Delivered Securities to remove, any
legends referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such Affiliate of Dealer) to Issuer or
such transfer agent of any seller’s and broker’s representation letters
customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

 

(D)          Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Shares or Share Termination Delivery Units, as the case may be,
by Dealer (or any such affiliate of Dealer).

 

(c)           Make-whole. Dealer or its affiliate may sell such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Scheduled Trading Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Scheduled Trading Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales equal or exceed the Freely Tradeable Value
(such amount of the Freely Tradeable Value, the “Required Proceeds”).  If any of
such delivered Shares or Share Termination Delivery Units remain after such
realized net proceeds equal or exceed the Required Proceeds, Dealer shall return
such remaining Shares or Share Termination Delivery Units to Issuer.  If the
Required Proceeds exceed the realized net proceeds from such resale, Issuer
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Scheduled Trading Day immediately

 

12

--------------------------------------------------------------------------------


 

following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of additional Shares or Share
Termination Delivery Units, as the case may be, (“Make-whole Shares”) in an
amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c).  This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

 

(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Dealer be entitled to
receive, or shall be deemed to receive, any Shares in connection with this
Transaction if, immediately upon giving effect to such receipt of such Shares,
(i) Dealer’s Beneficial Ownership would be equal to or greater than 7.5% of the
outstanding Shares, (ii) Dealer, or any “affiliate” or “associate” of Dealer,
would be an “interested stockholder” of Issuer, as all such terms are defined in
Section 203 of the Delaware General Corporation Law or (iii) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any federal, state or local (including
non-U.S.) laws, regulations, regulatory orders or constitutive documents or
contracts or agreements of Issuer that are, in each case, applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a local, state, federal or
non-U.S. regulator) of a Dealer Person, that could reasonably be expected to
result in an adverse effect on a Dealer Person, under Applicable Laws, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Issuer or any contract or agreement to which Issuer is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (each of clause (i), (ii) and (iii) above, an “Ownership
Limitation”). If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of an Ownership Limitation, Dealer’s right to receive such
delivery shall not be extinguished and Issuer shall make such delivery as
promptly as practicable after, but in no event later than one Scheduled Trading
Day after, Dealer gives notice to Issuer that such delivery would not result in
any of such Ownership Limitations being breached.  “Dealer’s Beneficial
Ownership” means the “beneficial ownership” (within the meaning of Section 13 of
the Exchange Act and the rules promulgated thereunder (collectively,
“Section 13”)) of Shares, without duplication, by Dealer, together with any of
its affiliates or other person subject to aggregation with Dealer under
Section 13 for purposes of “beneficial ownership”, or by any “group” (within the
meaning of Section 13) of which Dealer is or may be deemed to be a part (Dealer
and any such affiliates, persons and groups, collectively, “Dealer Group”) (or,
to the extent that, as a result of a change in law, regulation or interpretation
after the date hereof, the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such number).  Notwithstanding anything in the Agreement or this
Confirmation to the contrary, Dealer (or the affiliate designated by Dealer
pursuant to Section 8(l) below) shall not become the record or beneficial owner,
or otherwise have any rights as a holder, of any Shares that Dealer (or such
affiliate) is not entitled to receive at any time pursuant to this Section 8(d),
until such time as such Shares are delivered pursuant to this Section 8(d).

 

(e)           Limitations on Settlement by Issuer.  (i) Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of the Capped
Number of Shares (as provided in Annex A to this Confirmation), subject to
adjustment from time to time in accordance with the provisions of this
Confirmation or the Definitions resulting from actions of Issuer or events
within Issuer’s control (the “Capped Number”).  Issuer represents and warrants
to Dealer (which representation and warranty shall be deemed to be repeated on
each day that the Transaction is outstanding) that the Capped Number is equal to
or less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”).  In the event Issuer shall not
have delivered the full number of Shares otherwise deliverable as a result of
this Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent, that (A) Shares are repurchased, acquired or otherwise received
by Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved or
(C) Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions.  Issuer shall immediately notify Dealer of the occurrence of
any of the foregoing events

 

13

--------------------------------------------------------------------------------


 

(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

(ii) Issuer shall not enter into any transaction, or take any other action, that
would result in an adjustment to the maximum number of Shares deliverable under
clause (i) of this subsection that would result in the issuance of a number of
Shares that would require stockholder approval under the continued listing
standards of The NASDAQ Global Select Market without having obtained prior
stockholder approval.

 

(f)            Right to Extend.  Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares to be Delivered with respect to
one or more Components), if Dealer determines, in its reasonable discretion,
that such extension is reasonably necessary or appropriate to (i) preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

(g)           Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy.  For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.

 

(h)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:

 

(i)            Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “an”; and adding the phrase “or Warrants” at the end of the sentence.

 

(ii)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has an effect on
the theoretical value of the relevant Shares or options on the Shares and, if
so, will (i) make appropriate adjustment(s), if any, to any one or more of:’
and, the portion of such sentence immediately preceding clause (ii) thereof is
hereby amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

 

(iii)          Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative” and replacing them with the
word “material” and adding the phrase “or Warrants” at the end of the sentence;

 

(iv)          Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of  the ISDA 2002 Master Agreement with
respect to that Issuer.”;

 

(v)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; and

 

14

--------------------------------------------------------------------------------


 

(vi)          Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

 

(i)            Transfer and Assignment.  Dealer may transfer or assign its
rights and obligations hereunder and under the Agreement, in whole or in part,
at any time to any person or entity whatsoever without the consent of Issuer;
provided that Issuer will not be obligated to pay to such transferee or assignee
an amount in respect of Indemnifiable Taxes greater than the amount in respect
of Indemnifiable Taxes which Issuer would have been required to pay to Dealer in
the absence of such transfer or assignment.  At any time at which any Ownership
Limitation or a Hedging Disruption exists, if Dealer, in its discretion, is
unable to effect a transfer or assignment to a third party after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Ownership Limitation or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Ownership
Limitation or Hedging Disruption, as the case may be, no longer exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.

 

(j)            Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position.

 

(k)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.

 

(l)            Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Issuer,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

 

(m)          Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party; provided that with respect to any Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

(i)            Dealer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Dealer’s related hedging activities will
comply with applicable securities laws, rules or regulations or related policies
and procedures of Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer);

 

(ii)           any Person (as defined below), other than Issuer or its
subsidiaries, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such Person has become the direct or indirect
ultimate “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
of (a) more than 50% (or, in the case of a Permitted Holder, 60%) of the
outstanding Shares or (b) Issuer’s common equity representing more than 50% (or,
in the case of a Permitted Holder, 60%) of the voting power of Issuer’s common
equity;  provided that a filing that would otherwise result in an Additional
Termination Event pursuant to this clause (ii) will not constitute an Additional
Termination Event if (x) the filing occurs in connection with a transaction in
which the Shares are replaced by the securities of another corporation,
partnership, limited liability company or similar

 

15

--------------------------------------------------------------------------------


 

entity and (y) no filing of Schedule TO (or any such schedule, form or report)
is made or is in effect with respect to common equity representing more than 50%
of the voting power of such other entity;

 

(iii)           consummation of any binding share exchange, exchange offer,
tender offer, consolidation or merger of Issuer pursuant to which Shares will be
converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of Issuer and Issuer’s subsidiaries, taken as a
whole, to any person other than one or more of Issuer’s subsidiaries (any such
exchange, offer, consolidation, merger, transaction or series of transactions
referred to for the purpose of this section as an “Event”) other than any Event
where the holders of Issuer’s common equity immediately prior to such Event own,
directly or indirectly, more than 50% of the voting power of all classes of
common equity of the continuing or surviving person or transferee or the parent
thereof immediately after such Event, with such holders’ proportional voting
power immediately after such Event being in substantially the same proportions
as their respective voting power before such Event;

 

(iv)          the Continuing Directors (as defined below) cease to constitute at
least a majority of Issuer’s board of directors;

 

(v)           Issuer’s stockholders approve any plan or proposal for Issuer’s
liquidation or dissolution; or

 

(vi)          the Shares cease to be listed on at least one U.S. national
securities exchange.

 

Notwithstanding the foregoing, a transaction set forth in clause (ii) or
(iii) above will not constitute an Additional Termination Event if at least 90%
of the consideration, excluding cash payments for fractional shares, in the
transaction or Event that would otherwise have constituted an Additional
Termination Event consists of shares of common stock that are traded on a U.S.
national securities exchange or that will be so traded when issued or exchanged
in connection with the relevant transaction or Event.

 

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d) of the Exchange Act.

 

“Continuing Director” means a director who either was a member of Issuer’s board
of directors on the Effective Date  or who becomes a member of Issuer’s board of
directors subsequent to that date and whose election, appointment or nomination
for election by Issuer’s stockholders, is duly approved by a majority of the
continuing directors on Issuer’s board of directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by Issuer on behalf of its entire board of directors in which such individual is
named as nominee for director.

 

“Permitted Holder” means (1) John C. Malone and/or William Fitzgerald (Issuer’s
current Chairman of the Board and Chief Executive Officer) (acting individually
or in concert); (2) the spouses, siblings or lineal descendants (including
adoptees) of the persons described in clause (1); (3) any trusts or private
foundations created for the benefit of, or controlled by, any of the persons
described in clauses (1) and (2) or any trusts or private foundations created
for the benefit of any such trust or private foundation; (4) in the event of the
incompetence or death of any of the persons described in clauses (1) and (2),
such person’s estate, executor, administrator, committee or other personal
representative or similar fiduciary or beneficiaries, heirs, devisees or
distributes, in each case, who at any particular date shall beneficially own
capital interests of the Issuer; or (5) any group consisting solely of persons
described in clauses (1)-(4).

 

(n)           No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(o)           Effectiveness.  If, prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

 

(p)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or

 

16

--------------------------------------------------------------------------------


 

supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss of Stock
Borrow, Increased Cost of Stock Borrow, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(q)           Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable
Tax” each as defined in Section 14 of the Agreement shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”).  For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(r)            Waiver of Trial by Jury.  EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(s)            Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(t)            Tax Representation.  For the purposes of Section 3(e) and 3(f) of
the Agreement, Dealer and Issuer each represent either (i) that they are “United
States persons” within the meaning of Section 7701(a)(30) of the Code or
(ii) that payments received or deemed received pursuant to this Confirmation
will be treated as income effectively connected with the conduct of a trade or
business within the United States.

 

17

--------------------------------------------------------------------------------


 

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

 

Yours faithfully,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

Name: Christopher A. Hutmaker

 

 

Title: Managing Director

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

 

By:

/s/ William E. Niles

 

 

 

Name: William E. Niles

 

 

Title: Executive Vice President

 

 

[Signature page to Base Warrant Transaction]

 

--------------------------------------------------------------------------------


 

Annex A

 

Strike Price:

USD118.62

 

 

Premium:

USD6,178,500

 

 

Final Disruption Date:

*

 

 

Maximum Stock Loan Rate:

200 basis points per annum

 

 

Initial Stock Loan Rate:

50 basis points per annum

 

 

Capped Number of Shares:

875,448 Shares

 

 

Liquidity Trigger:

* Shares

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

*

 

*

 

*

 

A-1

--------------------------------------------------------------------------------


 

Component Number

 

Number of Warrants

 

Expiration Date

*

 

*

 

*

 

A-2

--------------------------------------------------------------------------------


 

Component Number

 

Number of Warrants

 

Expiration Date

*

 

*

 

*

 

A-3

--------------------------------------------------------------------------------